
	
		I
		111th CONGRESS
		1st Session
		H. R. 3244
		IN THE HOUSE OF REPRESENTATIVES
		
			July 16, 2009
			Mr. Schiff introduced
			 the following bill; which was referred to the
			 Committee on the
			 Judiciary, and in addition to the Committee on
			 Foreign Affairs, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend title 18, United States Code, to establish the
		  transfer of any nuclear weapon, device, material, or technology to terrorists
		  as a crime against humanity.
	
	
		1.Short titleThis Act may be cited as the
			 Nuclear Trafficking Prevention
			 Act.
		2.FindingsThe Congress finds the following:
			(1)A single, simple nuclear weapon detonated
			 in the heart of an American city would kill 100,000 people instantly, and
			 seriously injure tens of thousands more. A significant portion of the city
			 would probably become permanently uninhabitable, with little chance of a
			 successful cleanup.
			(2)Making such a
			 weapon would not be difficult, by modern technological standards, given 25 to
			 35 pounds of highly enriched uranium.
			(3)Since the
			 development of the first nuclear weapons, countries around the world have
			 recognized the unique risk that nuclear weapons pose to peace and
			 security.
			(4)The first treaty
			 limiting the use of nuclear technology was the Limited Test Ban Treaty of 1963,
			 which banned the testing of nuclear weapons in the atmosphere, in outer space,
			 and underwater. Since that time, many treaties to limit the use and
			 proliferation of nuclear weapons have been signed.
			(5)Perhaps the most
			 important of these treaties is the Treaty on the Non-Proliferation of Nuclear
			 Weapons, which restricts almost all of the 188 nations that are signatories
			 from developing nuclear weapons. As part of their obligation under the Treaty
			 on the Non-Proliferation of Nuclear Weapons, 153 countries have reached
			 safeguards agreements with the International Atomic Energy Agency that require
			 a comprehensive system for accounting for nuclear materials and intrusive
			 inspections of their nuclear facilities.
			(6)These treaties and
			 safeguards agreements reflect the worldwide understanding that nuclear
			 materials in the wrong hands pose a direct threat to peace and
			 prosperity.
			(7)Chapter VII of the
			 United Nations Charter, article 39 states the following: “The Security Council
			 shall determine the existence of any threat to the peace, breach of the peace,
			 or act of aggression and shall make recommendations, or decide what measures
			 shall be taken in accordance with articles 41 and 42, to maintain or restore
			 international peace and security.”
			(8)In 2004, the United Nations Security
			 Council unanimously adopted Resolution 1540, binding on all members of the
			 United Nations, which stated in part the following:
				
					The
				Security Council, … Acting under Chapter VII of the Charter of the United
				Nations, …2.Decides also that all States, in accordance
				with their national procedures, shall adopt and enforce appropriate effective
				laws which prohibit any non-State actor to manufacture, acquire, possess,
				develop, transport, transfer or use nuclear, chemical or biological weapons and
				their means of delivery, in particular for terrorist purposes, as well as
				attempts to engage in any of the foregoing activities, participate in them as
				an accomplice, assist or finance them;
					3.Decides also that all States shall take and
				enforce effective measures to establish domestic controls to prevent the
				proliferation of nuclear, chemical, or biological weapons and their means of
				delivery, including by establishing appropriate controls over related materials
				and to this end shall: …
						(d)Establish, develop, review and maintain
				appropriate effective national export and trans-shipment controls over such
				items, including appropriate laws and regulations to control export, transit,
				trans-shipment and re-export and controls on providing funds and services
				related to such export and trans-shipment such as financing, and transporting
				that would contribute to proliferation, as well as establishing end-user
				controls; and establishing and enforcing appropriate criminal or civil
				penalties for violations of such export control laws and
				regulations;
						.
				
			(9)Resolution 1540
			 reflects the general understanding of the members of the United Nations that
			 the illicit transfer of nuclear weapons and related materials is a
			 threat to the peace.
			(10)The international community has
			 demonstrated a growing appreciation of the scope and urgency of the threat
			 posed by nuclear terrorism. At the G–8 Summit held in July 2009 in L’Aquila,
			 Italy, the heads of state assembled agreed that The threat of terrorists
			 acquiring WMDs continues to be cause for deep concern” and “We are determined
			 to continue working together to ensure that terrorists never have access to
			 those weapons and related materials.
			(11)The President has
			 announced his intention to host a Global Nuclear Security Summit in March 2010,
			 in part to deter, detect, and disrupt attempts at nuclear
			 terrorism, declaring that the international community should not
			 wait for an act of nuclear terrorism before working together to collectively
			 improve our nuclear security culture, share our best practices, and raise our
			 standards for nuclear security.
			3.Statement of
			 policy regarding crimes against humanityIt is the policy of the United States that
			 the transfer of a nuclear weapon or device or of nuclear material or technology
			 with reason to believe that the weapon or device, or a weapon or device made
			 using the transferred material or technology, may be used for terrorist
			 purposes, is a crime against humanity and that individuals are liable for such
			 acts under customary international criminal law.
		4.Criminal
			 offense
			(a)OffenseChapter
			 113B of title 18, United States Code, is amended by adding at the end the
			 following new section:
				
					2332i.Transfer of
				nuclear weapons, devices, material, or technology
						(a)Unlawful
				conduct
							(1)In
				generalIt shall be unlawful for any person to knowingly transfer
				to any organization or person described in paragraph (2)—
								(A)any weapon that is designed or intended to
				release radiation or radioactivity at a level dangerous to human life, or that
				uses a nuclear reaction in order to create an explosion;
								(B)any device or other object that is capable
				of endangering, and is designed or intended to endanger, human life through the
				release of radiation or radioactivity;
								(C)any nuclear
				material or nuclear byproduct material; or
								(D)any sensitive
				nuclear technology.
								(2)Organizations
				and persons describedThe organizations and persons referred to
				in paragraph (1) are—
								(A)any organization designated by the
				Secretary of State under section 219(a)(1) of the Immigration and Nationality
				Act as a foreign terrorist organization; and
								(B)any other person, if the transferor knew or
				had reasonable grounds to believe that the weapon, device, material, or
				technology transferred would be used in preparation for, or in carrying out, a
				Federal crime of terrorism or an act of international terrorism, whether or not
				such a crime or act occurs.
								(3)Effect on
				international lawNothing in this section shall be construed to
				apply with respect to activities undertaken by the military forces of a country
				in the exercise of their official duties.
							(b)JurisdictionConduct
				prohibited by subsection (a) is within the jurisdiction of the United States
				if—
							(1)the offense occurs in or affects interstate
				or foreign commerce;
							(2)the offense occurs
				outside of the United States and is committed by a national of the United
				States;
							(3)the offense occurs outside of the United
				States and the recipient of the weapon, device, material, or technology that is
				the subject of the offense has at any time conspired, attempted, or threatened
				to commit a Federal crime of terrorism or an act of international terrorism
				against the United States Government, any property of the United States, a
				United States national, or an instrumentality of the interstate or foreign
				commerce of the United States;
							(4)a financial institution or other person
				doing business in the United States, or any other financial institution or
				other person that is under the control of an entity organized under the laws of
				the United States, provides funds or any form of financing in furtherance of
				the offense; or
							(5)an offender aids
				or abets any person over whom jurisdiction exists under this subsection in
				committing an offense under this section or conspires with any person over whom
				jurisdiction exists under this subsection to commit an offense under this
				section.
							(c)Criminal
				penalties
							(1)In
				generalAny person who
				violates, or attempts or conspires to violate, subsection (a) shall be fined
				not more than $2,000,000 and imprisoned for a term of not less than 25 years or
				for life.
							(2)Special
				circumstancesIf the death of another results from the use of the
				weapon, device, material, or technology that is the subject of the person’s
				violation of subsection (a), the person shall be fined not more than $2,000,000
				and punished by imprisonment for life.
							(d)DefinitionsFor
				purposes of this section—
							(1)an institution or
				person is under the control of another entity if that other
				entity owns a majority of the equity interest in that institution or
				person;
							(2)the term
				Federal crime of terrorism has the meaning given that term in
				section 2332b(g)(5);
							(3)the term
				international terrorism has the meaning given that term in section
				2331(1);
							(4)the terms
				nuclear material and nuclear byproduct material have
				the meanings given those terms in section 831(f) of this title; and
							(5)(A)the term sensitive nuclear
				technology means any information (including information incorporated in
				a production facility or utilization facility or important component part
				thereof) which is not available to the public and which is important to the
				design, construction, fabrication, operation or maintenance of a uranium
				enrichment or nuclear fuel reprocessing facility, a facility for the production
				of heavy water, or detonators, charges, or other components necessary to ignite
				or facilitate the detonation of a weapon, device, or object described in
				subparagraph (A) or (B) of subsection (a)(1); and
								(B)the terms production
				facility and utilization facility have the meanings given
				those terms in section 11 of the Atomic Energy Act of 1954 (42 U.S.C.
				2014).
								.
			(b)Conforming
			 amendmentThe table of sections for chapter 113B of title 18,
			 United States Code, is amended by adding at the end the following new
			 item:
				
					
						2332i. Transfer of nuclear weapons,
				devices, material, or
				technology.
					
					.
			5.International
			 organizations and bilateral and multilateral fora
			(a)United
			 NationsThe Secretary of
			 State shall direct the Permanent Representative of the United States to the
			 United Nations to seek the adoption in the General Assembly of a resolution
			 recognizing that the transfer of a nuclear weapon or device, material, or
			 technology, with reason to believe that the weapon or device, or a weapon or
			 device made using the transferred material or technology, may be used for
			 terrorist purposes, is a crime against humanity.
			(b)Bilateral and
			 multilateral foraThe
			 Secretary of State shall direct the representatives of the United States to
			 bilateral and multilateral fora to urge their foreign counterparts to seek the
			 enactment in their home countries of national laws recognizing that the
			 transfer of a nuclear weapon or device, material, or technology, with reason to
			 believe that the weapon or device, or a weapon or device made using the
			 transferred material or technology, may be used for terrorist purposes, is a
			 crime against humanity.
			
